Citation Nr: 0617706	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  03-01 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active service from February 1966 to February 
1968.

This matter is before the Board of Veterans' Appeals (Board) 
pursuant to an Order of the United States Court of Appeals 
for Veterans Claims (Court) dated in October 2005.  That 
Order vacated and remanded the part of an October 2004 
decision of the Board which denied an appeal from a rating 
decision dated in May 2002 of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia, as to 
the issue listed on the title page of this decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Consistent with the Order of the Court, a remand is required.  
The Order incorporates the language of the Joint Motion 
between the parties.  This motion provided that remand is 
required for compliance with VA's duty to notify and assist.  
This is necessary to ensure that there is a complete record 
upon which to decide the veteran's claim so that he is 
afforded every possible consideration.

The Joint Motion sets out several directives.  These include 
that the veteran should be provided proper VCAA notice and 
afforded another VA examination.  Also, VA should consider 
the appellant's claim under all possible legal theories, 
specifically including the continuity of symptomatology 
theory.  The VA should include an analysis of the testimony 
of the appellant at the October 2003 video hearing before the 
undersigned.  Additionally, the VA should seek all 
potentially relevant records identified, consistent with 
38 C.F.R. § 3.159 (e) (2).  The parties point out in the 
Joint Motion that the veteran stated that he had seen Dr. 
King for many years, and that he had back pain since service.  
Thus, records from Dr. King should be sought.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran appropriate 
notice under the VCAA concerning his 
claim for the back disability. Such 
notice should specifically apprise him of 
the evidence and information necessary to 
substantiate his claim and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  38 U.S.C.A. § 
5103(a) and (b) (West 2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

2.  The veteran should be contacted and 
requested to identify all healthcare 
providers that have treated his back 
disability since service, including 
private and VA or other records.  Make 
arrangements to obtain all identified 
treatment records, including those of Dr. 
King, who was identified during the video 
conference presided over by the 
undersigned in November 2003.  All 
evidence received should be associated 
with the claims file.

3.  After the above development has been 
completed and all records received have 
been associated with the claims file, 
make arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded an examination by a physician 
specializing in orthopedic medicine.  
Send the claims folder and a copy of the 
medical history discussed in this remand 
to the examiner for review.  Please 
provide the examiner with the following 
instructions:

The examiner is asked to indicate that he 
or she has reviewed the claims folder.  
All necessary tests, including x-rays if 
indicated, should be conducted and the 
examiner should review the results of any 
testing prior to completion of the 
examination report.  The examiner should 
provide opinions on the following:

The examiner should identify all 
disorders attributable to the veteran's 
low back, including but not limited to 
any degenerative arthritis of the lumbar 
spine.  The examiner should also state 
whether it is at least as likely as not 
(i.e., is there at least a 50 percent 
probability) that any low back disorder 
was either (a) caused by or (b) 
aggravated by the veteran's service.  
Such an opinion should be given for each 
low back disorder the examiner has 
diagnosed.  The examiner is asked to 
consider appellant's in-service 
automobile accident and injury to the 
acromioclavicular joint, when rendering 
the opinion as to etiology.  

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  In this regard, 
the examiner should conduct a thorough 
review of the medical evidence noted by 
the Board in this remand and discuss it 
in his or her report.  Such a discussion 
should identify prior opinions on 
etiology and provide a reasons and bases 
for the examiner's concurrence or 
disagreement.  

If the veteran fails to report for his 
scheduled examination, then documentation 
should be obtained and associated with 
the claims file that shows that notice 
scheduling the examination was sent to 
his last known address.  Thereafter, the 
claims file should be referred to a VA 
orthopedist in order to provide the 
requested opinions based on a document 
review of the claims file.

4.  Review the claims file and determine 
whether all actions regarding the 
development of this claim are in full 
compliance with the requirements of the 
VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.

5.  Thereafter, review the veteran's 
claim for entitlement to service 
connection for a back disorder.  In this 
regard, the adjudicator should 
specifically consider whether a grant of 
service connection is warranted based on 
all relevant theories, including 
continuity of symptomatolgy, as set forth 
in the Joint Motion.  

If any benefit sought on appeal remains 
denied, the appellant should be furnished 
a supplemental statement of the case.  
The appellant should then be given the 
opportunity to respond thereto.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until VA notifies him.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
C. L. Krasinski
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



